 1
                                   UNITED STATES DISTRICT COURT
 2
                                  EASTERN DISTRICT OF CALIFORNIA
 3                                       FRESNO DIVISION

 4
     RANDY SCOTT JONES,                               )   Case No.: 1:20-cv-00462-GSA
 5                                                    )
                    Plaintiff,                        )   DEFENDANT’S UNOPPOSED MOTION
 6                                                    )   FOR EXTENSION OF TIME (SECOND)
 7
            vs.                                       )   AND ORDER
                                                      )
 8   ANDREW SAUL,                                     )   (Doc. 18)
     Commissioner of Social Security,                 )
 9                                                    )
10
                    Defendant.                        )
                                                      )
11                                                    )
12          Defendant moves for an extension of time to file his response to Plaintiff’s letter brief.

13   The current due date is May 5, 2021. The new date will be June 4, 2021. All other deadlines will

14   extend according to the Court’s Scheduling Order dated April 1, 2020, Docket no. 5. Plaintiff’s

15   counsel has been contacted and he has no objection to this request.

16          Defense counsel needs an extension of time because she is taking extended leave to care

17   for the emotional, physical, and scholastic needs of her two her young children who are unable to

18   return to school or childcare fulltime due to various stay-at-home orders or school policies as a

19   result of the pandemic. In addition, defense counsel needs more time to consider the issues in
20   Plaintiff’s letter brief, determine whether options exist for settlement, and draft the response.

21          This request is made in good faith with no intention to delay unduly the proceedings.

22                  This is Defendant’s second request for an extension.

23
                                            Respectfully submitted,
24

25   Dated: May 5, 2021                     PHILLIP A. TALBERT
                                            Acting United States Attorney
26                                          DEBORAH LEE STACHEL
                                            Regional Chief Counsel, Region IX
27
                                            Social Security Administration
28
                                    By:     /s/ S. Wyeth McAdam
                                S. WYETH McADAM
 1
                                Special Assistant United States Attorney
 2                              Attorneys for Defendant

 3

 4

 5                                     ORDER

 6   GOOD CAUSE APPEARING, IT IS SO ORDERED. DEFENDANT SHALL FILE HIS
 7
     RESPONSE TO PLAINTIFF’S LETTER BRIEF ON OR BEFORE JUNE 4, 2021.

 8
     IT IS SO ORDERED.
 9

10     Dated:   May 5, 2021                   /s/ Gary S. Austin
                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
